                 Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 AHMED MOHAMED BELADI
 AND ILIHIN HASSEN
 IBRAHIM,

                           Plaintiff,          NO. ________________

                     v.

 ANTONY BLINKEN,
 SECRETARY OF THE U.S.
 DEPARTMENT OF STATE,
 DAVID RENZ, DEPUTY CHIEF
 OF MISSION FOR THE U.S.
 DEPARTMENT OF STATE,
 ALEJANDRO MAYORKAS,
 SECRETARY OF THE U.S.
 DEPARTMENT OF
 HOMELAND SECURITY, L.
 FRANCIS CISSNA, DIRECTOR
 OF UNITED STATES
 CITIZENSHIP AND
 IMMIGRATION SERVICES,
 DEBRA ROGERS, DIRECTOR
 FOR SERVICE CENTER
 OPERATIONS FOR THE USCIS
 POTOMAC SERVICE CENTER,
 AND MONTY WILKINSON,
 ACTING U.S. ATTORNEY
 GENERAL

                           Defendants.


                                        I. INTRODUCTION

            1.      This is a civil action brought to compel Defendants and those acting

under them to complete the adjudication of Plaintiff Ilihin Hassen Ibrahim’s

                                                1
8350263.2
                 Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 2 of 8




application for an immigrant visa pursuant to the relative petition filed on her

behalf by her husband, Ahmed Mohamed Beladi.

                             II.    JURISDICTION AND VENUE

            2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 2201

[Declaratory Judgment Act], 28 U.S.C. § 1361 [mandamus statute], 28 U.S.C. §

1331 [federal question statute], 5 U.S.C. § 701 et seq. and 5 U.S.C. § 551, et seq.

[collectively, the Administrative Procedure Act], and 28 U.S.C. § 2412(d) [Equal

Access to Justice Act].

            3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)

based upon the residence of the Plaintiff Mohamed Ahmed Beladi, who resides in

Harrisburg, Pennsylvania.

                                          III. PARTIES

            4.      Plaintiff Mohamed Ahmed Beladi is a U.S. Citizen by Naturalization.

He is a resident of Harrisburg, Pennsylvania. He is the petitioner for a spousal

immigrant visa for his wife.

            5.      Plaintiff Ilihin Hassen Ibrahim is a citizen of Ethiopia. She is a

resident of Negela Borena, Ethiopia. She is the applicant for an immigrant visa

pursuant to a visa petition filed by her husband Ahmed Mohamed Beladi.




                                                 2
8350263.2
                 Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 3 of 8




            6.      Defendant Antony Blinken is being sued in his official capacity as the

Secretary of the U.S. Department of State, the department which has jurisdiction

over the issuance of visas.

            7.      Defendant David Renz is being sued in his official capacity as the

Deputy Chief of Mission for the U.S. Embassy in Addis Ababa, Ethiopia the office

which has jurisdiction over Ilihin Hassen Ibrahim's visa.

            8.      Defendant Alejandro Mayorkas is sued in his official capacity as

Secretary of the Department of Homeland Security. As the Secretary of the

Department of Homeland Security, he is responsible for the administration and

enforcement of the immigration laws of the United States of America and is further

authorized to delegate such powers and authorities to subordinate employees of the

Department of Homeland Security under 8 U.S.C. § 1103(a).

            9.      Defendant L. Francis Cissna is sued in his official capacity as the

Director of U.S. Citizenship and Immigration Services (“USCIS”). USCIS is the

component of the Department of Homeland Security that is responsible for

adjudicating immigration petitions. As the Director of USCIS, he is responsible for

the implementation of the immigration laws of the United States.

            10.     Defendant Debra Rogers is sued in her official capacity as the

Director for Service Center Operations for the Potomac Service Center, the office

that approved Mr. Ahmed Beladi’s Petition for Alien Relative on behalf of Ilihin


                                                 3
8350263.2
              Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 4 of 8




Hassen Ibrahim and the same office that would be responsible for revoking the

approval of that petition.

            11.   Defendant Monty Wilkinson is the acting Attorney General of the

United States and this action is brought against him in his official capacity. He is

charged with determining all issues of law pertaining to the immigration and

naturalization of aliens pursuant to 8 U.S.C. § 1103(g). He is further charged with

representing the United States in legal matters generally.

                           IV.    FACTUAL ALLEGATIONS

            12.   Plaintiff Ahmed Mohamed Beladi is a U.S. citizen. He filed a Form 1-

130 Petition for Alien Relative for his wife, plaintiff Ilihin Hassen Ibrahim. That

petition was approved by USCIS on October 29, 2018.

            13.   The application then moved to the National Visa Center and

eventually to Embassy processing, which the Embassy in Addis Ababa, Ethiopia

has jurisdiction over.

            14.   Ilihin Hassen Ibrahim was then interviewed for a CR-1 visa by the

Embassy in Ethiopia on or about September 24, 2019. On September 24, 2019, the

Embassy sent an email notification to Ahmed Mohamed Beladi, which indicates

that her visa application was refused. The email further indicated that the Embassy

would be returning the case to USCIS with a recommendation that it be revoked.




                                             4
8350263.2
              Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 5 of 8




            15.    Plaintiffs Ahmed Mohamed Beladi and Ilihin Hassen Ibrahim have

contacted USCIS many times to inquire about the status of the case and were

eventually told that the case was still with the National Visa Center.

            16.    While more than a year has passed, the Embassy has not returned the

case to USCIS for revocation and has not provided any explanation regarding why

Ilihin Hassan Ibrahim’s visa was refused.

            17.    Plaintiffs have exhausted their administrative remedies. As of their

latest inquiries, Ahmed Mohamed Beladi’s case was still with the NVC.

            18.    As a result of Defendants’ unreasonable delay in adjudicating

Ibrahim’s application, Plaintiffs have been unable to move forward with the next

steps to process Ibrahim’s visa with USCIS. Their lives have been affected in that

they have not been able to start their married life as a couple, and they have been

deprived of important benefits, rights, and protections to which they would be

entitled as a married couple if Ilihin Hassan Ibrahim’s application had been

approved.

              V.      STATUTORY AND REGULATORY FRAMEWORK

            19.    The Immigration and Nationality Act (“INA”) provides for the

admission of immigrants to the United States who meet the requirements set forth

therein. See 8 U.S.C. § 1154 et seq.




                                               5
8350263.2
              Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 6 of 8




            20.   The determination of eligibility for an immigrant visa, unlike the

granting of the visa itself, is a purely legal question and does not implicate agency

discretion. “An eligible immigrant may have his application denied within the

discretion of the agency. But the immigrant’s eligibility itself is determined by

statute.” Pinho v. Gonzales, 432 F.3d 193, 203 (3rd Cir. 2005.) Even post-REAL

ID Act of 2005, purely legal determinations by the agency remain subject to

judicial review. See Sepulveda v. Gonzales, 407 F.3d 59, 63 (2d Cir. 2005)

(“[Section] 1252(a)(2)(B) does not bar judicial review of nondiscretionary, or

purely legal, decisions”). While deference may be given to an agency’s reasonable

interpretation of a statute, “It is the agency’s burden, however, to establish the facts

supporting inadmissibility ‘by clear, unequivocal and convincing evidence.’ ”

Pinho, 432 F.3d at 204 (citing Sandoval v. INS, 240 F.3d 577, 581 (7th Cir. 2001));

see also Galvez v. Howerton, 503 F. Supp. 35, 36 (C.D. Cal. 1980).

            21.   The Administrative Procedure Act requires Defendants to process

Beladi and Ibrahim’s visa petition within a reasonable period. See 5 U.S.C. §§

555(b), 706(1).

            22.   Plaintiffs have exhausted their administrative remedies. The U.S.

Embassy in Addis Ababa, Ethiopia has failed to return the case to USCIS so that

the next steps may be taken in processing the Petition. It has been more than a




                                              6
8350263.2
              Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 7 of 8




year. USCIS has not taken steps towards the revocation of the Petition. As such,

the delays have become unreasonable for Plaintiffs.

                                 VI. CLAIM FOR RELIEF

            23.   Plaintiffs re-allege Paragraphs 1-22 as though fully set forth here.

            24.   Defendants and those working under them have unreasonably delayed

in the final adjudication of Plaintiffs’ application for an immigrant visa.

            25.   The delay in completing the adjudication cannot be attributed to

Plaintiffs in any way.

            26.   Plaintiffs have exhausted any administrative remedies that might

exist. No other remedy exists for them to resolve Defendants’ delay.

            WHEREFORE, Plaintiffs ask this Court:

            27.   To enter judgment declaring, in accordance with 28 U.S.C. § 2201,

that Defendants’ actions and omissions violate the Administrative Procedure Act.

See 5 U.S.C. §§ 555(b) and 706(1).

            28.   To order Defendants and those acting under them to perform their

duty to adjudicate Plaintiff Ibrahim’s immigrant visa application or return the case

to USCIS for further processing.

            29.   To order Defendants and those acting under them to perform their

duty to provide notice of their intention to revoke Plaintiff Ibrahim’s visa petition




                                               7
8350263.2
              Case 1:21-cv-00285-CCC Document 1 Filed 02/17/21 Page 8 of 8




and provide the justification for such action so that Plaintiffs may appropriately

respond to such notice.

            30.   To order an award of reasonable attorneys’ fees and costs of this

litigation to Plaintiffs. See 28 U.S.C. § 2412.

            31.   To grant such other and further relief as this Court may deem just and

proper.



Date: 02.17.2021                               Respectfully submitted,



                                               By: /s/David J. Freedman
                                                  David J. Freedman, Esquire
                                                  (Pa. Id. # 207257)
                                                  dfreedman@barley.com
                                                  Lauren D. Berkowitz, Esquire
                                                  (Pa. Id# 322969)
                                                  lberkowitz@barley.com
                                                  Barley Snyder, LLP
                                                  126 East King Street
                                                  Lancaster, PA 17602
                                                  Telephone: (717) 399-1578
                                                  Attorneys for Plaintiffs




                                              8
8350263.2
